Title: Editorial Note
From: 
To: 


      After the official adjournment of the Second Continental Congress on 1 August, another meeting was held on the morning of the next day. Adams may not have left Philadelphia, then, until 3 August (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 2:239; Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:185, note 2). We know that he arrived in Watertown on 10 August to take his seat on the Massachusetts Council, which was then serving as both the upper house and the executive of the province (M-Ar:Executive Council Records, 17:15).
      Because Adams did not keep a diary or write letters during August 1775, it is difficult to go beyond the brief references to him in the records of the Council in describing his role in that body. He is listed as being present at Council meetings on nine days between his arrival and 30 August, which are also the days for which the Council on 11 September authorized payment of his expenses (M-Ar:Executive Council Records, 17:15, 28, 29, 31, 37, 39, 61, 66, 69, the dates being 10, 16–18, 22–23, 28–30 Aug.; same, Revolution, Council Papers, 164:91). Adams may, however, have been present on two other days, 19 and 24 August. On the 19th, a report, signed by Adams, concerning the disposition of Thomas Hutchinson’s captured letters was presented to the Council, and on the 24th he is recorded as participating in four votes (report, 19 Aug., following Editorial Note; M-Ar:Legislative Council Records, 33:130, 185, 196, 204). For the entire period, the only indications of his individual activity, besides the report on Hutchinson’s letters, are these: carrying to the House of Representatives a draft bill on annulling commissions given by former governors and lieutenant governors (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715- ], Boston, reprinted by the Massachusetts Historical Society, 1919- . (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1775–1776, 1st sess., p. 60; text in Mass., Province LawsThe Acts and Resolves, Public and Private, of the Province of the Massachusetts Bay, Boston, 1869–1922; 21 vols., 5:420–421); concurring in 28 votes of the Council on various acts and resolves; signing with other Council members in advance printed commissions for justices and inferior court judges; and apparently initiating the appointment of a committee on 23 August to investigate sources of “virgin lead” in Massachusetts, a motion that grew out of his committee responsibility in the congress (M-Ar:33:74–204, 154; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 2:234–235). On 22 August the Council authorized payment of £130 for his expenses at the congress (M-Ar: 17:38). His expense accounts are in Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:162–167.
      Adams’ activities outside the Council are conjectural, but he certainly spent much of his time in Braintree. He was probably there on 14 August, when he settled his account with Joseph Bass Jr., and from 25 to 27 August, as is indicated in his letter to Mrs. Warren (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:167; to Mercy Otis Warren, 26 Aug., below). Accompanied by Charles Lee, he made a tour of the American positions around Boston, but on what day is unknown to the editors (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:325). When he attended the Council on 22–24 August, he took Abigail with him to Watertown, but his stay was short, for, as noted, he was back in Braintree on 25 August (sameDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:167–168 and note 1). On 28 August, he left Braintree, stopped at Watertown for three days to attend meetings of the Council, and then continued on to Philadelphia, where he arrived on 12 September (sameDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:168; for the exact day of JA’s arrival, see his docket entry on his letter from Edward Dilly of 11 July, above).
     